Title: From John Adams to Harriet Welsh, 23 January 1820
From: Adams, John
To: Welsh, Harriet



my dear Miss Welsh
Quincy Montezillo January 23—1820.

Inclosed is a Bill—you will please to purchase me Dugal’s Philosophy of the Human Mind—By what I know of Mr L Shaw and have heard of him, I should not wonder, if he were the Author of the Review of Judge Story’s Charge & Mr King’s Speeches—The American, I hear is coming out in the Richmond Enquirer like a valiant Hero in open justification of Negrow Slavery—if all the States Southward of Pensylvania are of this opinion I fear they will out-vote us—the Virginians appear to be a very different People from what they were fifty years ago—how long it may be said, that I am well—in health and Spirits I know not—but I hope I shall not live long after health, and Spirits, foresake me—even this I submit to and am willing to bear the proportion of evil assigned me in the Universe by its Ruler—
“Why should I grieve, when grieving I must bear
And take with guilt, what guiltless I might share.”
A delightful day, Mr Whitney sick—and no Meeting for your friend—

John Adams